     Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 1 of 15 PageID #:268



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA                              )
                                                      )       18 CR 495
               v.                                     )
                                                      )       Judge Sara L. Ellis
IVAN PARKER                                           )

     GOVERNMENT’S CONSOLIDATED RESPONSE TO DEFENDANT’S
                    MOTIONS TO SUPPRESS

       The UNITED STATES OF AMERICA, by and through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois,

respectfully submits the following response to defendant Ivan Parker’s motions to

suppress. Dkt. 53-54.1 For the reasons outlined below, defendant’s motions should

be denied without an evidentiary hearing.

I.     Introduction and Background

       On July 27, 2018, at approximately 6:59 a.m., an armed guard/ATM

technician employed by Loomis Armored U.S. (“Victim A”) was robbed at gunpoint

by an unknown black male, later identified as defendant, while servicing a Chase

Bank ATM, located at 3856 West 26th Street, Chicago, Illinois.2 See Exhibit A at 2.

The loss was approximately $106,335. Id. at 4. Defendant was charged with one




1Defendant also filed pro se motions to suppress evidence and to suppress identification, Dkt. 50-51,
but given that he is represented by counsel, the government is responding only to the arguments
raised by counsel.

2The following information is based on the affidavit supporting the search warrant for defendant’s
residence, reports, and recordings, which have been previously provided to defense counsel.
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 2 of 15 PageID #:269



count of obstructing commerce by robbery, in violation of Title 18, United States

Code, Section 1951(a).

      The FBI interviewed Victim A concerning the circumstances surrounding the

robbery. See Ex. A at 2-4. As part of its investigation, FBI also obtained numerous

pieces of video surveillance footage, including from Chase Bank, from the armored

vehicle Victim A had used, and from nearby businesses and residents. As detailed in

the search warrant at paragraphs 12-20, the defendant was captured on video

surveillance in an alley parallel to 26th Street, then seen riding a bicycle toward

Pulaski, and later on 25th Place. More footage showed the defendant on a bicycle

near Ogden and Keeler, and eventually in the area of West Cermak. Other pieces of

video footage depicted the defendant as he dismounted the bicycle and left it near a

dumpster in the vicinity of an alley west of Kildare and north of Ogden. At one

point, the defendant threw a black bag over a fence, jumped over the fence, picked

up the bag and continued on his way out of view. Id. at 8-15.

      FBI obtained additional surveillance footage from a location on West Cermak

depicting the defendant walking toward an apartment building, wearing jeans, a

white undershirt, black jacket, and carrying a black object in his left hand. This

footage ultimately depicted the defendant entering an apartment building located at

4246 West Cermak Road, Chicago, Illinois at approximately 7:17 a.m., on the same

day of the robbery. Id. 15-16.

      As detailed in the search warrant at paragraph 21, the FBI interviewed

Witness F, who was the owner of the building that contained the apartments

                                          2
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 3 of 15 PageID #:270



located at 4244 – 4250 West Cermak Road, including 4246 West Cermak. Id. at 16.

Witness F stated that the exterior door to 4246 West Cermak provided access to all

of the apartments located at 4244 – 4250 West Cermak. Id. The FBI showed

Witness F a still image of video footage of the defendant escaping with the black bag

after the robbery, and Witness F stated that the person depicted in the still image

resembled the defendant. Id. at 16-17. Witness F explained that the defendant was

a resident of 4244 West Cermak, 2ER, and that defendant was with Individual A at

the time they first rented the apartment. Id. at 17. Witness F provided the current

telephone number for defendant as XXX-XXX-2388. Id.

      A search of law enforcement databases revealed XXX-XXX-2388 was

associated with a utility service in the defendant’s name at the Cermak apartment.

Id. Law enforcement also obtained a copy of defendant’s state identification and

learned that defendant lived at 4244 West Cermak, Unit 2ER. Id. Upon viewing

known photographs of the defendant, including a booking photograph taken on

June 16, 2017, law enforcement concluded that a tattoo on defendant’s right neck

area was consistent with the location of a bandage on the robber’s neck during the

robbery. Id. at 17-18.

      On August 8, 2018, FBI conducted a sequential photographic array with

Victim A by an agent who was not familiar with the underlying facts of the case.

After providing Victim A with instructions for viewing the array, Victim A identified

the photograph that depicted the defendant, although Victim A stated that he was

not 100% sure in his selection. See Exhibit B.

                                          3
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 4 of 15 PageID #:271



      Search of the West Cermak Apartment

      On August 10, 2018, Magistrate Judge Maria Valdez of the United States

District Court for the Northern District of Illinois issued a search warrant for

defendant’s residence 4244 West Cermak, Unit 2ER, Chicago, Illinois, based on

probable cause set forth in the affidavit of FBI Special Agent Dustin Gourley. See

Exhibit A.

      FBI executed the search warrant that same day. Although law enforcement

observed the defendant re-enter the Cermak apartment building just before the

search commenced, only a woman, Individual A, was present inside the residence at

the time of the search.

      In an effort to locate the defendant, law enforcement knocked on other

apartment doors of the building and eventually found the defendant in another unit

of the building, at which time he was placed under arrest.

      Search of the Broadway Apartment

      The government obtained a second search warrant shortly after defendant’s

arrest. See Exhibit C. On August 17, 2018, the defendant spoke with his sister,

Individual TP, in recorded jail calls. In the calls, the defendant discussed that an

associate of his had brought Individual TP a large amount of money for Individual

TP to hide. Based on this information, on September 13, 2018, Magistrate Judge

Susan E. Cox of the United States District Court for the Northern District of Illinois

issued a search warrant for Individual TP’s residence at 419 North Broadway,




                                          4
      Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 5 of 15 PageID #:272



Apartment B, Joliet, Illinois. Id. The warrant was executed on September 14, 2018,

and during the search, law enforcement recovered approximately $24,000 in cash.

II.     Argument

        Defendant’s motions should be denied without an evidentiary hearing. As

detailed below, first, defendant lacks a personal expectation of privacy (see

Minnesota v. Carter, 525 U.S. 86, 87-88 (1998)) to challenge the search of the

Broadway apartment executed at his sister’s residence. Second, both search

warrants were supported by probable cause: the investigation led FBI to

defendant’s apartment building on Cermak and to Individual TP’s residence on

Broadway, and there was evidence suggesting that fruits and instrumentalities of

the crime would be found inside the residences. Moreover, even if, arguendo, the

Court found that the search warrants were not supported by probable cause,

suppression of evidence is not an appropriate remedy because the agents executing

the search warrants acted in good faith. See United States v. Leon, 468 U.S. 897

(1984).

        Finally, defendant’s motion to suppress the identification of Victim A should

be denied.

        A.     Defendant lacks a personal expectation of privacy to challenge
               the search warrant for his sister’s apartment.

        Defendant cannot seek suppression of the items seized during the search of

his sister’s apartment because he has failed to establish that he had a subjective

expectation of privacy in his sister’s home. Rakas v. Illinois, 439 U.S. 128, 134

(1978) (“A person who is aggrieved by an illegal search and seizure only through the
                                           5
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 6 of 15 PageID #:273



introduction of damaging evidence secured by a search of a third person’s premises

or property has not had any of his Fourth Amendment rights infringed.”)

      A defendant who is challenging the legality of the seizure of evidence must

establish that he had a reasonable expectation of privacy in the area from which the

challenged evidence was seized. This is because the Fourth Amendment’s protection

against unlawful searches and seizures is “a personal right” that can only be

invoked by the individual whose privacy rights have been aggrieved by the search.

United States v. Swift, 220 F.3d 502, 510 (7th Cir. 2000). Therefore, “[a] defendant

who objects to the search of a particular area bears the burden of proving a

legitimate expectation of privacy in the area searched.” United States v. Mendoza,

438 F.3d 792, 795 (7th Cir. 2006) (citation omitted). A defendant has a reasonable

expectation of privacy if “he held an actual subjective expectation of privacy and

that the expectation ‘is one that society is prepared to recognize as reasonable.’”

United States v. Villegas, 495 F.3d 761, 767 (7th Cir. 2007) (quoting United States v.

Yang, 478 F.3d 832, 835 (7th Cir. 2007)).

      Here, defendant had no reasonable expectation of privacy in his sister’s

apartment. Defendant has not put forth any evidence suggesting, for instance, that

he lived at the Broadway apartment prior to his arrest or had been residing there

such that an expectation of privacy had developed. Indeed, the defendant had been

living at the Cermak apartment at the time of the robbery, and there is nothing to

suggest that he was living with his sister. Courts have declined to suppress

evidence under circumstances where the defendant could not show a reasonable

                                            6
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 7 of 15 PageID #:274



expectation of privacy in the premises. See e.g. United States v. Randle, 966 F.2d

1209, 1212-13 (7th Cir. 1992) (the court declined to suppress evidence where the

premises belonged to other individuals). Accordingly, his Motion should be denied.

      B.     The affidavit in support of the Cermak search warrant
             contained sufficient probable cause.

      Because the evidence defendant seeks to suppress was seized pursuant to a

search warrant, defendant bears the burden of proving the illegality of that

warrant. United States v. Longmire, 761 F.2d 411, 417 (7th Cir. 1985) (citing 3

LaFave, Search and Seizure ' 11.2, at 499 (2d ed. 1981)). A determination into

whether the defendant has met that burden centers on “whether the judge who

issued the warrant . . . acted on the basis of probable cause.” United States v.

McIntire, 516 F.3d 576, 578 (7th Cir. 2008). In addition, the issuing judge’s

conclusions are to be accorded “great deference.” Id.

      Probable cause exists when the totality of circumstances set forth in the

affidavit supporting the search warrant “sets forth sufficient evidence to persuade a

reasonably prudent person that a search will uncover evidence of a crime.” United

States v. Carson, 582 F.3d 827, 831 (7th Cir. 2009), citing Illinois v. Gates, 462 U.S.

213, 238 (1983).

      As the Seventh Circuit has repeatedly held: “a magistrate’s determination of

probable cause is to be given considerable weight and should be overruled only

when the supporting affidavit, read as a whole in a realistic and common sense

manner, does not allege specific facts and circumstances from which the magistrate

could reasonably conclude that the items sought to be seized are associated with the
                                          7
    Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 8 of 15 PageID #:275



crime and located in the place indicated.” United States v. Wiley, 475 F.3d 908, 915

(7th Cir. 2007) (quoting United States v. Newsome, 402 F.3d 780, 782 (7th Cir.

2005)).

       Here, the totality of the circumstances amply supported the magistrate

judge’s findings that there was probable cause to issue the search warrant. The

affidavit laid out in detail the information obtained through surveillance videos,

which showed that the defendant went to his apartment building after the robbery.

The affidavit also detailed how law enforcement concluded that the defendant was

the robber, including that the defendant matched the general description of the

robber, that he had a tattoo in the exact same location where the robber covered his

skin with a bandage, that Victim A identified defendant as the robber (albeit with

less than 100% certainty), and that Witness F, the owner of the apartment building,

stated that the robber resembled the renter of Unit 2ER, which was the particular

unit rented by the defendant. See Ex. A at 4-18.

       Defendant argues that the facts as set forth in the affidavit fail to establish

probable cause because the affidavit did not sufficiently corroborate the information

provided by Witness F, who defendant labels as a “confidential informant.” Dkt. 54

at 6-9. First, Witness F, was not a confidential informant; he was simply a witness

with relevant information as the owner of the apartment building.3 Accordingly,

defendant’s reliance on United States v. Koerth, 312 F.3d 862 (7th Cir. 2002), is



3 The use of “Witness F” to identify the witness does not mean he was a confidential informant. All of
the witness names in the affidavit were removed simply to protect them from having their names
made part of the public record.
                                                  8
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 9 of 15 PageID #:276



misplaced. Dkt. 54 at 4-9. Second, the affidavit lays out how FBI corroborated

Witness F’s information, including by checking utility records, obtaining known

photographs of the defendant, and by conducting a photo line-up with the victim of

the robbery.

      In this case, the FBI approached Witness F (not the other way around)

because he owned the building where the robber had been seen entering. Exhibit A

at 16. Witness F merely answered questions posed by law enforcement and did not

provide information of a crime because Witness F had not witnessed any crime.

After being shown a still image of video footage obtained during the investigation,

Witness F stated that the person depicted resembled the defendant, who resided in

a particular apartment.

      The affidavit describes FBI’s efforts to corroborate Witness F’s information,

including by verifying that utilities for that apartment were associated with

defendant’s phone number, and by comparing images from the robbery to known

photographs. Thus, Witness F’s interview was a part of the chain of events, but

Witness F’s information was not the only evidence supporting the magistrate

judge’s probable cause finding.

      The      totality   of   the   circumstances   supports   the   magistrate   judge’s

determination of probable cause. Because the affidavit set forth probable cause to

believe that evidence, instrumentalities, and/or fruits of violations of the robbery

would result from a search of the Cermak apartment, the evidence should not be

suppressed.

                                              9
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 10 of 15 PageID #:277



      C.     The agents relied in good faith on the probable cause
             determination.

      Even if this Court determined that the magistrate judge did not have a

substantial basis for concluding that probable cause existed, the Court should

nonetheless deny defendant’s motion to suppress because the agents acted in good

faith in executing the warrant.

      A facially valid warrant issued by a neutral, detached magistrate will be

upheld if law enforcement relied on the warrant in good faith. Leon, 468 U.S. 89 at

922-23 (1984). Thus, “suppression of evidence seized pursuant to a search warrant

that is later declared invalid is inappropriate if the officers who executed the

warrant relied in good faith on the issuing judge’s finding of probable cause.” United

States v. Watts, 535 F.3d 650, 656-57 (7th Cir. 2008) (citing Leon, 468 U.S. at 924).

      The fact that law enforcement sought to obtain a warrant in the first place is

prima facie evidence that he was acting in good faith. United States v. Bell, 585 F.3d

1045, 1052 (7th Cir. 2009); Leon, 468 U.S. 897 at 921 n.21. “A defendant may rebut

this evidence by demonstrating that the issuing judge failed to perform his neutral

and detached function and served as a rubber stamp for the police; that the officer

was dishonest or reckless in preparing the affidavit; or that the affidavit was so

lacking in probable cause that no officer could have reasonably relied on it.” Bell,

585 F.3d at 1052 (citing United States v. Garcia, 528 F.3d 481, 487 (7th Cir. 2008).

      Here, the FBI obtained a search warrant for defendant’s apartment. Thus,

defendant must rebut the presumption that FBI acted in good faith. In his Motion,

defendant does not suggest that the issuing judge failed to perform a neutral and
                                          10
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 11 of 15 PageID #:278



detached function. Instead, he asserts that the agent omitted information from the

affidavit about Witness F’s reliability, which he claims suggests bad faith on the

agent’s part. Dkt. 54 at 10. Specifically, defendant states that Witness F’s

identification of defendant was “the only piece of information that connect[ed]

[defendant] in any way to the robbery” and that the lack of facts as to Witness F’s

reliability and veracity “suggests bad faith.” Dkt. 54 at 10.

      Defendant is wrong on both counts. First, as explained above, FBI

corroborated Witness F’s information by checking utility records, by performing a

photo line-up with the victim of the robbery, and by conducting its own comparison

of the robber to a known photograph of defendant. Second, the affidavit included the

source of Witness F’s knowledge by stating that Witness F was the owner of the

apartment building and had personally seen defendant when he and another person

agreed to rent the apartment. Accordingly, as explained above, the affidavit was not

so lacking in probable cause that no officer could have reasonably relied on it.

      FBI executed the search warrant on the same day it was issued and relied on

the warrant issued by the magistrate judge in good faith. Even if this Court were to

find that the affidavit did not establish probable cause, it is not so devoid of facts

that a reasonable law enforcement officer could not have objectively believed that

probable cause existed. Defendant’s motion should be denied.

      D.     Defendant’s motion to suppress Victim A’s identification
             should be denied.

      Defendant argues that Victim A’s identification of defendant should be

suppressed as unreliable because Victim A had a limited opportunity to see
                                           11
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 12 of 15 PageID #:279



defendant and Victim A was not 100% sure of his identification. Dkt. 53.

Defendant’s motion should be denied because neither the circumstances of the

robbery nor the circumstances of the photo array and subsequent identification of

the defendant create a substantial likelihood of irreparable misidentification.

Defendant’s arguments go toward the weight of the evidence, and the identification

of defendant by the victim is admissible.

       “Suppression ensues only when there is ‘a very substantial likelihood of

irreparable misidentification’” — “irreparable in the sense that the procedures of

trial would not suffice to allow jurors to separate reliable from mistaken

identifications.” United States v. Johnson, 745, F.3d 227, 229 (7th Cir. 2014). To

determine whether introduction of an eyewitness identification obtained from a law

enforcement identification procedure violates a defendant’s due process rights, the

court “undertake[s] a well-settled, two-pronged analysis.” United States v. Recendiz,

557 F.3d 511, 524 (7th Cir. 2009). First, defendant must establish that the

identification procedure was “unduly suggestive.” Id. Second, even if the

identification procedure is found unduly suggestive, the identification “can still be

admissible so long as the [identification] testimony was reliable, given the totality of

the circumstances.” United States v. Moore, 115 F.3d 1348, 1360 (7th Cir. 1997).

Suppression is appropriate only where “there is a very substantial likelihood of

irreparable   misidentification”   resulting     from   unnecessary   law   enforcement

suggestion. Manson v. Brathwaite, 432 U.S. 98, 116 (1977) (internal quotation

marks omitted). To meet the high standard of exclusion for an eyewitness

                                            12
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 13 of 15 PageID #:280



identification, defendant bears the burden of showing not only that the

identification procedures were unnecessarily suggestive, but also that the

eyewitness identifications are not reliable given the totality of the circumstances.

Perry v. New Hampshire, 565 U.S. 228, 239-40 (2012).

      The sequential photo array shown to Victim A was not unduly suggestive. It

included a photograph of defendant, as well as photographs of other individuals who

looked similar to him. The six photographs were all printed in color and were the

approximate same size. Under these circumstances, the array cannot be considered

suggestive. See United States v. Carter, 410 F.3d 942, 948 (7th Cir. 2005) (collecting

cases holding that six is a sufficient number of photos for such a line-up when the

photographs are similar).

      Other safeguards were utilized to ensure reliability.          The agent who

administered the photo array had no underlying knowledge of the facts of the case.

And there is no evidence that the agent improperly influenced Victim A. At the

outset, Victim A was instructed, “The person who committed this crime may or may

not be among the photographs presented.” See Exhibit B. Accordingly, the

identification was not unduly suggestive.

      Defendant nonetheless argues that Victim A’s identification of him was

unreliable. Dkt. 53 at 3. When considering whether an identification made in

suggestive circumstances is still reliable, courts consider: (a) the opportunity of the

witness to view the offender at the time of the crime; (b) the witness’ degree of

attention; (c) the accuracy of the prior description of the offender; (d) the level of

                                            13
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 14 of 15 PageID #:281



certainty exhibited at the confrontation; and (e) the length of time between the

crime and the confrontation. Neil v. Biggers, 409 U.S. 188, 199–200 (1972).

“Generally speaking, the jury can intelligently weigh the reliability of a

questionable identification.... A district court should remove the evidence from the

jury’s consideration only if the identification is so unreliable that the jury is likely to

be misled.” United States v. Bolton, 977 F.2d 1196, 1201 (7th Cir. 1992) (internal

citations omitted).

      Here, Victim A saw the robber when he was in the bank vestibule, during

which time Victim A and the defendant interacted with one another. Victim A also

observed the defendant as he fled the bank. Shortly after the robbery, Victim A gave

a description of the defendant to law enforcement that was consistent with the video

surveillance of the incident. The photo array was conducted on August 8, 2018, less

than two weeks after the robbery. The Seventh Circuit has upheld the use of

identifications under similar circumstances. See, e.g., United States v. Griffin, 493

F.3d 856, 866 (7th Cir. 2007) (finding an identification reliable where the witness

came face-to-face with the robber and then walked with the robber to the back of

the currency exchange); United States v. Curry, 187 F.3d 762, 769 (7th Cir. 1999)

(finding an identification reliable even where the witness “had only a short time to

view” the robber).

      Because the photo array was not unduly suggestive and the circumstances of

Victim A’s identification demonstrates its reliability, it should be admitted at trial.

“The normal way of dealing with the perceptual biases and errors that are endemic

                                            14
   Case: 1:18-cr-00495 Document #: 59 Filed: 05/07/19 Page 15 of 15 PageID #:282



to eyewitness identification is to expose the problem at trial so that a discount may

be applied to the testimony, rather than to exclude relevant evidence.” United

States v. Gonzalez, 863 F.3d 576, 587 (7th Cir. 2017) (internal quotations and

citation omitted). Accordingly, defendant’s motion should be denied.

       E.     Defendant’s motions should be denied without an evidentiary
              hearing.

       It is unnecessary for the Court to conduct an evidentiary hearing prior to

ruling on defendant’s motions. An evidentiary hearing is necessary only if the

defendant “identifies a significant, disputed factual issue that must be resolved.”

United States v. Martin, 422 F.3d 597, 602 (7th Cir. 2005) (citation omitted). There

are no disputes over the facts material to this Court’s determination; therefore, the

Court can rule on the motions based on the briefs filed by the parties.

III.   Conclusion

       WHEREFORE, the government respectfully requests that this Court deny

defendant’s pretrial motions, without conducting an evidentiary hearing.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney


                                       By: /s/ Tobara Richardson
                                       TOBARA S. RICHARDSON
                                       Assistant United States Attorney
May 7, 2019




                                          15
